Exhibit 10.17

2006 STI Plan – CEO, John Heyman

NOTE: All figures below are in US dollars unless otherwise indicated. For
individuals based outside the U.S. and paid in local currency, bonus potential
is based on percentage of base salary in local currency.

I. Objectives & Principles

This document summarizes the Short Term Incentive (“STI”) Plan for individuals
in the CEO role. The objectives of this STI Plan are aligned with overall
company compensation program objectives:

 

  •  

Provide total potential compensation equal to or greater than market for the
role

 

  •  

Incent healthy cross-functional behavior and reward results that are aligned
with company business objectives and our shareholders

 

  •  

Keep the plan simple

Some key principles of our STI plan include:

 

  •  

Self funding – STI payout is funded via financial metrics (team profitability),
based on the 12-month financial plan.

 

  •  

Annual payout except for sales-oriented roles. With base salary ranges at
market, STI reinforces the pay-for-performance culture.

 

  •  

Payout triggered on financial milestones aligned with Budget and Target (see
Section VI for definitions of Budget and Target). Partial payout of STI occurs
at Budget with linear payout of remaining STI up to Target. There is opportunity
for upside for above Target performance.

 

  •  

ROI to shareholders – our STI plans reflect a philosophy to provide an
acceptable return to shareholders before rewarding management or employees for
delivering results.

If you have questions or feedback on our compensation program or this STI Plan,
please contact the Compensation Manager.

II. Effective Date

January 1 – December 31, 2006. All STI plans are reviewed annually during Q4 for
the upcoming fiscal year, to ensure that these compensation plans are aligned
with the company’s financial and operational objectives.

III. Target STI

Target STI potential for individuals in this role is $318.750, with opportunity
to earn upside for above Target performance.

IV. Focus of Role

 

  •  

Profitability – measured via Operating Income (“Op Income”). See Section VI for
definition of Op Income.

V. STI Plan Structure

 

  A. Base Salary – individuals are eligible for base salary increase during the
annual salary review cycle.

 

  B. STI – structured and paid as follows.

 

  1. Op Income – STI will be paid as follows based on Op Income.

 

  a) Budget – 67% of annual STI is associated with Budget level performance. See
Section VI for definition of Budget.

 

  1) Quarterly – 20% of annual STI will be paid quarterly (5% each quarter)
based on cumulative quarterly CM Budget, since it is important for the
Executives to be focused on helping the company achieve its quarterly financial
objectives throughout the year. There is no “catch up” — if the cumulative
quarterly Budget is not met for a particular quarter, then the quarterly payout
is forfeited. No additional STI will be paid out on a quarterly basis.

 

  2) Annual –47% of annual STI will be paid at year-end if annual CM Budget is
met.

 

  b) Target – the remaining 33% of annual STI will be paid at year-end in a
linear fashion between annual Budget and annual Target. See Section VI for
definition of Target.

 

  c) Upside – Upside is discretionary and will be determined by Radiant’s
Compensation Committee based on year-end results. A guideline calculation might
be approximately 5% on every dollar above annual Target for Op Income.

Example 1: Assume annual STI potential is $318,750, Op Income Budget is $10
million, Op Income Target is $15 million, and Actual Op Income $13 million.
Assume also that cumulative quarterly Budget for Op Income is achieved 3 of the
4 quarters.

 

  •  

20% of annual STI ($63,750, or $15,938 per quarter) is associated with quarterly
Budget performance. $15,938 per quarter would be paid out in each of the 3
quarters that cumulative quarterly Budget for CM was achieved.

 

  •  

47% of annual STI ($149,813) is associated with annual Budget performance. The
full $149,813 would be paid out since the annual Budget was achieved.

 

  •  

The remaining 33% of annual STI ($105,187) is associated with Target level
performance and is earned ratably between Budget and Target. 2.1% of each dollar
between Budget and Target is earned as STI ($105,187 STI divided by $5,000,000
difference between Budget and Target = 2.1%). Therefore, $63,112 would be earned
(2.1% x $3,000,000 difference between Actual and Budget = $63,112).

 

  •  

Total STI earned = $260,739 ($47,814 on quarterly Budget performance + $149,813
on annual Budget performance + $63,112 on annual performance between Budget and
Target).



--------------------------------------------------------------------------------

VI. Definitions and Calculations

 

  •  

Operating Income = Operating Income per published financial reports, excluding
Taxes, Interest and non-recurring items such as Acquisition Amortization.

 

  •  

Budget = formerly known as Threshold. Minimum performance level where a partial
payout of STI occurs. Budget assumes moderate revenue and profit growth year
over year and will vary from Industry Group to Industry Group based on growth
assumptions in each Industry’s financial plan.

 

  •  

Target = formerly known as Plan. Performance level where full payout of STI
occurs.

VII. Eligibility and Other Details

 

  •  

This STI plan applies to the individual in the CEO role, unless otherwise
specified and approved by the CEO, Division President and VP-HR.

 

  •  

The individual must be employed at year-end to earn STI for that year. If an
individual’s employment is terminated, all future STI is forfeited.

 

  •  

Transfers must be in the new group for a full quarter to be eligible for
pro-rata payout in the new group. Therefore, payouts for transfers will be
calculated as follows:

 

  •  

Q1 transfer — 1 quarter in old group, 3 quarters in new group

 

  •  

Q2 transfer — 2 quarters in old group, 2 quarters in new group

 

  •  

Q3 transfer — 3 quarters in old group, 1 quarter in new group

 

  •  

Q4 transfer — 4 quarters in old group, next year in new group

 

  •  

Annual payouts are based on annual results, prorated according to the above
schedule.

 

  •  

If the individual is on a reduced work load, part-time schedule, or on leave of
absence, the STI calculation will be adjusted based on base wages earned that
year per Payroll.

 

  •  

Accounting owns the calculation and approval process. HR owns plan
documentation. BU leadership owns communication.

 

  •  

STI is calculated and processed after year-end earnings are released and
internal financial reports are published, approximately eight weeks after
year-end. Approvals are required from BU leadership, VP-HR, CFO, and CEO.
Projected timing of Q4 06 earnings release is February 21, 2007, and projected
timing for annual STI payout for 2006 is March 31, 2007.

 

  •  

There are certain exceptions to annual STI payout. For those exceptions, STI
will be calculated and processed after quarterly earnings are released and
internal financial reports are published, approximately eight weeks after
quarter-end. Approvals are required from BU leadership, VP-HR, CFO and CEO.
Projected timing for payout of 2006 quarterly STI/commissions is as follows:

 

     Q1 06    Q2 06    Q3 06    Q4 06

earnings release

   26-Apr-06    26-Jul-06    25-Oct-06    21-Feb-07

in paychecks-U.S.

   26-May-06    1-Sep-06    24-Nov-06    30-Mar-07

in paychecks-Geelong & Prague

   30-May-06    31-Aug-06    30-Nov-06    31-Mar-07

 

  •  

Once approved, STI will be submitted to Payroll for processing. All STI will be
paid out net of applicable taxes.

 

  •  

If you have questions about this STI plan or a specific STI calculation, please
contact your manager. S/he will involve others from Accounting, BU leadership,
and HR as appropriate.

 

  •  

The CEO, Division President and VP-HR must approve any exceptions to this STI
plan in advance.

VIII. Individual Targets/Quotas

 

  •  

2006 Op Income as follows. These figures must be achieved after any STI is paid.

 

     Q1 06     Q2 06     Q3 06     Q4 06     Annual  

Budget

   [xxxx ]*   [xxxx ]*   [xxxx ]*   [xxxx ]*   [xxxx ]*

Budget—cumulative qtrly

   [xxxx ]*   [xxxx ]*   [xxxx ]*   [xxxx ]*  

Target—Annual only

   —       —       —       —       [xxxx ]*

--------------------------------------------------------------------------------

* Filed under an application for confidential treatment.